Citation Nr: 1716660	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Evaluation of pansinusitis, evaluated as 10 percent disabling prior to March 17, 2014, and 50 percent disabling beginning March 17, 2014.

2.  Evaluation of a pain disorder currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction is presently with the RO in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted to afford the Veteran a Board hearing via videoconference at a local VA office.  Although, the Veteran failed to appear at her scheduled Board hearing on February 6, 2017, she subsequently explained that she was sick and requested the hearing be rescheduled.  See February 21, 2017 Report of General Information.  The Board finds this to be a timely motion for a new hearing date that presented good cause.  38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video-conference Board hearing at the RO.  The RO should notify the Veteran and the representative of the date and time of the hearing.  After the hearing, the case should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




